UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6877


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN TUCKER, a/k/a KT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:05-cr-00322-REP-1)


Submitted:   September 12, 2012           Decided:   October 12, 2012


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Tucker, Appellant     Pro Se.        Peter Sinclair Duffey,
Assistant United States     Attorney,     Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kevin     Tucker        appeals        the    district     court’s     order

denying   his    motion     for    reduction       of    sentence    pursuant   to    18

U.S.C. § 3582(c)(2) (2006).             We have reviewed the order and find

no reversible error.              Accordingly, we affirm for the reasons

stated by the district court.                   United States v. Tucker, No.

3:05–cr–00322–REP–1 (E.D. Va. Apr. 27, 2012).                       We dispense with

oral   argument     because       the     facts    and    legal     contentions      are

adequately      presented    in     the    materials       before    the   court     and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                            2